376 F.2d 855
VAL-U INVESTMENT CORPORATION, Appellant,v.GLAZER STEEL CORPORATION, Appellee.
No. 24111.
United States Court of Appeals Fifth Circuit.
May 8, 1967.

Appeal from the United States District Court for the Western District of Louisiana; Richard J. Putnam, Judge.
James J. Morrison, New Orleans, La., Allen Bares, Lafayette, La., for appellant.
Alfred S. Landry, New Iberia, La., for appellee.
Before JONES, GEWIN and SIMPSON, Circuit Judges.
PER CURIAM:


1
The facts from which this controversy arose and the reasons assigned by the district court for its decision are set forth in its opinion. In the matter of Safticraft Corporation, Bankrupt, D.C. W.D.La.1966, 255 F.Supp. 797. In this diversity case we find ourselves in agreement with the result reached by the district court. Its judgment is


2
Affirmed.